Title: To George Washington from Major General William Heath, 3 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 3d 1776

I find many of the Soldiers belonging to the Battalions, that suffered the Most, in the late Action on Long Island much

Dispirited, & often uttering Expressions that they have lost their Officers, lost their Blankets, & have no money, & the like, I could wish that your Excellency would just think of the matter, & if the Paymaster has Money in the Treasury, that they may be paid—I am confident that at this Time it would answer a very good purpose, & if agreeable to your Excellency, should be glad that I might have it in my power to inform them, that it shall soon be done.
Genl Clinton acquaints me that near one half of the Detachment, from his Brigade which are at Mount Washington are sick, & principally for the want of Covering, on which Account they have suffered much, he sollicits that your Excellency would order a Battalion (or part of one) to that post who have Tents, or if you should not think that proper, that his Men at that post may have Tents allowed them of which he says there are a number in the Store.
I have without Loss of time in Consort with General Clinton been endeavouring to effect what your Excellency was pleased to hint in your last, I think our Prospect appears promising.
I consider our present Situation on several accounts, one that requires the Exertions of all the Abilities of the most able Generals—a well connected Plan must connect & direct our opperations—I ever have been, I still am confident that we may defeat the Enemy; but Art & Stratagem must be our pole Star, & Vigilance & Alertness our Compass.
As great numbers of the Troops are daily marching from the City, & taking post in places where it will be impossible for them suddenly to erect Bake Houses, I beg leave to suggest to your Excellency, whether it would not be highly expedient, to keep all the Bakers in the City, baking of hard Bread, which may be easily conveyed a little back, & may prove of vast advantage—at some critical Time. I have the honor to be with great Respect your Excellency’s most humble Servt

W. Heath


P.S. As a very considerable Alteration has lately been made in what was at first considered as my Division by the removal of Genl Fellows’s Brigade, & other Regiments, I should be glad to be informed, what Brigades or Regiments are to receive Orders from me & where the Division Line is to Terminate.


W. Heath
